—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Roberto, J.), rendered August 28, 1996, which denied their motion for leave to renew a prior motion to restore the action to the trial calendar.
Ordered that the appeal by the plaintiff Hilary Silver is dismissed as abandoned; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in denying the motion for leave to renew. Although it is within the court’s discretion to grant renewal upon facts which were known to the movant at the time of the original motion (see, Strong v Brookhaven Mem. Med. Ctr., 240 AD2d 726; Friedman v U-Haul Truck Rental, 216 AD2d 266; Karlin v *402Bridges, 172 AD2d 644), the additional facts contained in an attorney’s affidavit submitted in support of the motion for leave to renew did not warrant granting the motion to renew in the interest of justice. Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.